                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



BETHANY VILLAGE CENTRE, LLC,                                         Case No. 3:18-cv-01873-SB

                      Plaintiff,                                      OPINION AND ORDER

               v.

PETCO ANIMAL SUPPLIES STORES, INC.,

                      Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Plaintiff Bethany Village Centre, LLC (“Bethany Village”) filed this action against

defendant Petco Animal Supplies Stores, Inc. (“Petco”), alleging breach of contract and seeking

a declaratory judgment on the parties’ rights and obligations under a ten-year commercial lease.

(ECF No. 1.) Bethany Village now moves for leave to amend its original complaint to add a

claim for breach of the implied covenant of good faith and fair dealing. (ECF No. 20.) For the

following reasons, the Court denies Bethany Village’s motion for leave to amend.

                                       BACKGROUND

       Bethany Village and Petco entered into a ten-year commercial lease in January 2013.

(Compl. ¶ 3.) Section 11 of the lease provided that “the Shopping Center is and will remain


PAGE 1 – OPINION AND ORDER
substantially retail in character and, further, no part of same shall be used as an auditorium,

meeting hall, school or other place of public assembly[.]” (Compl. ¶ 5.) On or about February 16,

2018, Petco gave notice to Bethany Village that it was in default under the terms of the lease

because it allowed a “preschool/childcare center” to operate at the shopping center. (Compl. ¶ 5.)

In March 2018, Petco terminated the lease, effective June 24, 2018, due to Bethany Village’s

alleged breach of Section 11. (Compl. ¶ 7.)

       In its proposed amended complaint, Bethany Village alleges that the addition of the

preschool to the shopping center was not a “legitimate” or Petco’s “true” reason for terminating

the lease. (First Am. Compl. ¶ 24.) Rather, on information and belief, Bethany Village alleges

that Petco’s true reason for terminating the lease was the financial performance of the store.

(First Am. Compl. ¶ 27.)

                                            ANALYSIS

I.     STANDARD OF REVIEW

       “Whether to grant leave to amend is committed to the sound discretion of the district

court.” United Bhd. of Carpenters & Joiners of Am. v. Bldg. & Constr. Trades Dep’t, AFL–CIO,

770 F.3d 834, 845 (9th Cir. 2014). The Ninth Circuit has emphasized that “[t]he standard for

granting leave to amend is generous,” United States v. Corinthian Colls., 655 F.3d 984, 995 (9th

Cir. 2011) (citation omitted), because the purpose of Rule 15(a) is “to facilitate decision on the

merits, rather than on the pleadings or technicalities.” Novak v. United States, 795 F.3d 1012,

1020 (9th Cir. 2015) (citation omitted). Courts generally consider five factors: “bad faith, undue

delay, prejudice to the opposing party, futility of the amendment, and whether the plaintiff has

previously amended the complaint.” Corinthian Colls., 655 F.3d at 995. However, “[f]utility of

amendment can, by itself, justify the denial of a motion for leave to amend.” Gonzalez v.

Planned Parenthood of L.A., 759 F.3d 1112, 1114, 1116 (9th Cir. 2014) (citing Bonin v.

PAGE 2 – OPINION AND ORDER
Calderon, 59 F.3d 815, 845 (9th Cir. 1995)). Petco does not oppose Bethany Village’s proposed

amendment on the grounds of delay, prejudice, bad faith, or prior amendment. Thus, leave to

amend turns on whether the proposed amendment would be futile. See Corinthian Colls., 655

F.3d at 995 (making the same observation).

       The “proper test to be applied when determining the legal sufficiency of a proposed

amendment is identical to the one used when considering the sufficiency of a pleading

challenged under Rule 12(b)(6).” Miller v. Rykoff–Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988)

(citation omitted); Gandhi v. Sitara Capital Mgmt., LLC, 721 F.3d 865, 869 (7th Cir. 2013)

(“District courts may refuse to entertain a proposed amendment on futility grounds when the new

pleading would not survive a motion to dismiss.”). To survive a Rule 12(b)(6) “motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

II.    DISCUSSION

       Petco opposes on futility grounds adding Bethany Village’s proposed claim for breach of

the implied covenant of good faith and fair dealing, arguing that the implied duty of good faith in

the performance of a contract cannot “‘contradict an express contractual term or otherwise

provide a remedy for an unpleasantly motivated act that is expressly permitted by the contract.’”

(Def.’s Opp’n at 7 (quoting Zygar v. Johnson, 169 Or. App. 638, 645 (2000); see also Def.’s

Supp. Resp. at 3, 6.) Petco argues that it could not have breached the implied duty by exercising

its express contractual right to terminate the lease when Bethany Village violated Section 11.

(Def.’s Opp’n at 8-9). Bethany Village responds that the lease did not allow Petco to terminate

because Section 11 refers to a “school” and the preschool at issue is not a “school.” (Pl.’s Reply

at 2.) Bethany Village argues that because the terms of the lease did not allow Petco to terminate,
PAGE 3 – OPINION AND ORDER
Petco’s ulterior motive for terminating supports a claim for breach of the implied covenant of

good faith and fair dealing. (Pl.’s Reply at 2.)

       Oregon “law imposes a duty of good faith and fair dealing in the performance and

enforcement of every contract.” Hampton Tree Farms, Inc. v. Jewett, 320 Or. 599, 615 (1995)

(citations omitted). This duty “serves to protect the objectively reasonable contractual

expectations of the parties.” Stevens v. Foren, 154 Or. App. 52, 58 (1998) (citations omitted).

Petco is correct that under Oregon law, the duty of good faith “cannot contradict an express

contractual term,” and cannot “provide a remedy for an unpleasantly motivated act that is

permitted expressly by contract.” Zygar, 169 Or. App. at 645 (citing Stevens, 154 Or. App. at

58); see also Or. Univ. Sys. v. Or. Pub. Emps. Union, Local 503, 185 Or. App. 506, 511 (2012)

(noting that the duty of good faith and fair dealing “may be implied as to a disputed issue only if

the parties have not agreed to an express term that governs that issue”); U.S. Nat’l Bank of Or. v.

Boge, 311 Or. 550, 567 (1991) (“[T]he obligation of good faith does not vary the substantive

terms of the bargain[.]”) (en banc).

       Thus, under Oregon law, if the lease allowed Petco to terminate when Bethany Village

added a preschool to the shopping center (and if Petco did not waive its right to terminate), Petco

will prevail on the breach of contract claim even if its termination of the lease was unpleasantly

motivated (e.g., for financial or any other reason). If the lease so allowed, Petco would also

necessarily prevail on Bethany Village’s proposed bad faith claim. See Marshall v. Wells Capital

Mgmt., Inc., No. 07-309-HU, 2007 WL 4565164, at *9 (D. Or. Dec. 19, 2007) (“Conduct

consistent with the terms of the contract cannot serve as the basis of a claim of violation of the

duty of good faith.”).




PAGE 4 – OPINION AND ORDER
       On the flip side, if Bethany Village prevails on its breach of contract claim because the

lease did not allow Petco to terminate, Bethany Village’s proposed claim that Petco breached in

bad faith is superfluous. See N. Clackamas Cnty Water Com’n v. Siemens Water Tech. Corp.,

No. 3:13-cv-01441-ST, 2014 WL 197811, at *9 (D. Or. Jan. 14, 2014) (applying Oregon law and

dismissing bad faith claim as “superfluous” where “the contract [] contains express provisions

governing all aspects of the alleged breach”); see also Doyle v. Mastercard Int’l Inc., 700 F.

App’x 22, 24 (2d Cir. 2017) (applying New York law and affirming dismissal of bad faith claim

as “duplicative of the claim for breach of contract”); Pierry, Inc. v. Thirty-One Gifts, LLC, No.

17-cv-03074-MEJ, 2017 WL 4236934, at *5 (N.D. Cal. Sept. 25, 2017) (applying California law

and dismissing bad faith claim because it relied on the same facts as the breach of contract claim

and was therefore “redundant”); Stonebrae, L.P. v. Toll Bros., Inc., No. C-08-0221 EMC, 2010

WL 114010, at *7 (N.D. Cal. Jan. 7, 2010) (“Because [the plaintiff’s] claim for breach of the

implied covenant is either redundant or at odds with the express terms of the contract, the Court

denies [the plaintiff’s] first proposed amendment.”). Thus, Bethany Village’s proposed bad faith

claim is either at odds with the express terms of the lease, or it is redundant of its breach of

contract claim.

       Bethany Village acknowledges that its bad faith claim arises out of the same conduct as

its breach of contract claim (i.e., Petco’s termination pursuant to section 11 of the lease), but asks

the Court to allow it to plead an independent bad faith claim based on its allegation that Petco

was deceptive about the “true” reasons for terminating the lease, citing Vukanovich v. Kine, 268

Or. App. 623 (2015). 1 In Vukanovich, the parties entered into an agreement to purchase a parcel



       1
        Following oral argument on Bethany Village’s motion for leave to amend, the Court
allowed additional briefing on whether Oregon law allows a plaintiff to plead a bad faith claim
based on the same conduct as its breach of contract claim. (Order at 4.) In their supplemental
PAGE 5 – OPINION AND ORDER
of real property together. Before the deal closed, the defendant informed the plaintiff “both that

he no longer wanted to pursue the transaction with plaintiff and that he was not interested in

purchasing the property at all.” Id. Unbeknownst to the plaintiff, the defendant had devised an

alternative plan to purchase the property without the plaintiff. Id. at 630. The jury returned a

verdict for the plaintiff on all claims, including both breach of contract and breach of the implied

duty claims, but the court entered judgment for the defendant notwithstanding the verdict.

        On appeal, the Oregon Court of Appeals reversed, finding support for the jury’s verdict

on the plaintiff’s breach of contract claim based on the fact that the defendant “refused to close

on the purchase and subsequently repudiated the contract.” Id. The Court also found that the

evidence supported the jury’s verdict on the bad faith claim, because “defendant lied to plaintiff

about the reasons for not closing the . . . purchase of the property from the bank and used

confidential information provided by plaintiff to develop a more lucrative plan for the property

that cut out plaintiff[.]” Id. (emphasis added).The Court summarized the conduct that supported

the jury’s verdict on both contract claims as follows: “defendant’s refusal to complete the

purchase of the property with plaintiff, his surreptitious use of the information that plaintiff had

provided him to devise a more favorable transaction for himself and his other business partners,

and his lies to plaintiff about his reasons for not closing the deal.” Id. at 638.



briefing, neither party cited to, and the Court has not located any, decisions from the Oregon
Supreme Court directly addressing this question. “When the highest court of a state has not
directly spoken on a matter of state law, a federal court sitting in diversity must generally use its
own best judgment in predicting how the state’s highest court would decide the case.” T-Mobile
USA Inc. v. Selective Ins. Co. of Am., 908 F.3d 581, 586 (9th Cir. 2018) (citation and quotation
marks omitted). “In making this prediction,” federal courts must consider “all available data,” id.
(citations omitted), including “other state-court decisions, well-reasoned decisions from other
jurisdictions, and any other available authority to determine the applicable state law.” Asante v.
Cal. Dep’t of Health Care Servs., 886 F.3d 795, 799 (9th Cir. 2018) (citation and quotation
marks omitted).

PAGE 6 – OPINION AND ORDER
Petco is correct that Vukanovich did not squarely address whether a plaintiff may bring a bad

faith claim where the alleged bad faith is governed by the same express contract term at issue in

a breach of contract claim. In any event, Vukanovich is distinguishable from this case because

the Vukanovich defendant engaged in bad faith that was not specifically addressed by the

contract terms, such as sharing the plaintiff’s confidential financial information with third

parties. Although Vukanovich arguably allows an independent bad faith claim for conduct that

includes deception about the reasons underlying a breach of contract, it does not allow a plaintiff

to bring a bad faith claim based solely on allegations that the defendant engaged in bad faith

while exercising a right specifically addressed by an express term in the contract. See Or. Univ.

Sys., 185 Or. App. at 511 (noting that the duty of good faith and fair dealing “may be implied as

to a disputed issue only if the parties have not agreed to an express term that governs that issue”);

U.S. Nat’l Bank of Or., 311 Or. at 567 (“[T]he obligation of good faith does not vary the

substantive terms of the bargain[.]”).

       Because Oregon law does not allow an independent bad faith claim where an express

term of the contract addresses the disputed issue, Bethany Village has failed to state an

independent claim that Petco breached in bad faith. This Court’s interpretation of Oregon law is

consistent with several other opinions in this district, both pre-dating and post-dating

Vukanovich, dismissing bad faith claims premised on the exercise of an express contract term.

See, e.g., Cutler v. U.S. Bank Nat’l Ass’n, No. 3:18-cv-01045-YY, 2019 WL 157919, at *3 (D.

Or. Jan. 9, 2019) (collecting Oregon and federal cases and dismissing bad faith claim because

“[a]s the cases indicate, when an express contractual term governs the disputed issue, the proper

claim is a breach of express contract”); Ri Ky Roofing & Sheet Metal, LLC v. DTL Builders, Inc.,

No. 6:17-cv-01592-JR, 2018 WL 1528790, at *2 (D. Or. Feb. 7, 2018) (dismissing the plaintiff’s



PAGE 7 – OPINION AND ORDER
bad faith claim as “duplicative” because the plaintiff failed to “identify any facts evincing the

breach of any objectively reasonable contractual expectation outside the express terms of the

contract”); Glob. Exec. Mgmt. Sols., Inc. v. Int’l Bus. Machs. Co., 260 F. Supp. 3d 1345, 1377

(D. Or. 2017) (dismissing the plaintiff’s bad faith claim as “duplicative” because the plaintiff

“fail[ed] to identify anything other than an express term of the contract that Defendant allegedly

breached”); N. Clackamas Cty. Water Com’n, 2014 WL 197811, at *9 (dismissing the plaintiff’s

bad faith claim as “superfluous” where “the contract [] contains express provisions governing all

aspects of the alleged breach”); Marshall, 2007 WL 4565164, at *9 (dismissing the plaintiff’s

bad faith claim with prejudice where the contract “expressly address[ed]” the conduct upon

which the plaintiffs based their good faith claim).

       The core issue in this case is whether the express terms of the lease allowed Petco to

terminate the lease after Bethany Village allowed a preschool to move into the shopping center.

The lease either permitted Petco to terminate, or it did not, and the lease terms expressly address

that issue. Therefore, Bethany Village’s proposed bad faith claim is either at odds with the

express terms of the contract, or it is redundant of its breach of contract claim, and Bethany

Village’s proposed amendments to its original complaint are futile.

                                         CONCLUSION

       For the reasons stated, the Court DENIES Bethany Village’s motion for leave to amend

(ECF No. 20), and ORDERS the parties to file a joint proposed case management schedule by

June 4, 2019.

       IT IS SO ORDERED.

       DATED this 30th day of May, 2019.


                                                      STACIE F. BECKERMAN
                                                      United States Magistrate Judge
PAGE 8 – OPINION AND ORDER
